Case 1:18-cv-04561-ILG-SMG Document 39 Filed 12/07/18 Page 1 of 3 PageID #: 232



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                      )
 RELIANT TRANSPORTATION, INC., et al.                 )
                                                      )
                               Plaintiffs,            )
                                                      )         NOTICE OF DEFENDANTS’
        v.                                            )           MOTION TO DISMISS
                                                      )           AMENDED COMPLAINT
 DIVISION 1181 AMALGAMATED TRANSIT                    )
 UNION – NEW YORK EMPLOYEES                           )       Case No. 1:18-cv-04561-ILG-SMG
 PENSION FUND, et al.                                 )
                                                      )
                               Defendants.            )
                                                      )

        PLEASE TAKE NOTICE that Defendants the Division 1181 Amalgamated Transit

 Union – New York Employees Pension Fund, Neil Strahl, Neil Mancuso, Corey Muirhead, and

 Stanley Brettschneider (collectively, “Defendants”), pursuant to Fed. R. Civ. P. 12(b)(6), and upon

 the accompanying: (1) Memorandum of Law in Support of Defendants’ Motion to Dismiss; and

 (2) Declaration of Richard S. Siegel, Esq. in Support of Defendants’ Motion to Dismiss, with

 Exhibit 1 thereto, will move this Court, before the Honorable I. Leo Glasser, Senior United States

 District Judge, at a date and time to be selected by the Court, in Courtroom 8B South of the United

 States District Court for the Eastern District of New York, 225 Cadman Plaza East, Brooklyn, NY

 11201, for an Order dismissing the Amended Complaint filed by Plaintiffs Reliant Transportation,

 Inc. and Sonny Chaitram with prejudice.
Case 1:18-cv-04561-ILG-SMG Document 39 Filed 12/07/18 Page 2 of 3 PageID #: 233



 Dated: December 7, 2018            Respectfully submitted,

                                    /s/ Richard S. Siegel
                                    Barry S. Slevin
                                    Jeffrey S. Swyers (pro hac vice)
                                    Richard S. Siegel (pro hac vice)
                                    SLEVIN & HART, P.C.
                                    1625 Massachusetts Avenue NW, Suite 450
                                    Washington, DC 20036
                                    (202) 797-8700 (tel)
                                    (202) 234-8231 (fax)
                                    bslevin@slevinhart.com
                                    jswyers@slevinhart.com
                                    rsiegel@slevinhart.com

                                    Counsel for Defendants




                                       2
Case 1:18-cv-04561-ILG-SMG Document 39 Filed 12/07/18 Page 3 of 3 PageID #: 234




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 7, 2018, the within and foregoing Notice of

 Defendants’ Motion to Dismiss Amended Complaint was served via ECF which will provide

 notice of filing to all counsel of record.

                                                /s/ Richard S. Siegel
                                                Richard S. Siegel

 20687066v1
